ORDER PER CURIAM: ConAgra Packaged Foods, L.L.C., appeals from the Labor and Industrial Relations Commission’s award of worker’s compensation benefits to Dennis O’Brien for injuries he suffered after being exposed to a toxic chemical at ConAgra’s food processing facility in Marshall. ConAgra argues that the evidence before the Commission was insufficient to establish that'any chemical exposure was the prevailing factor in causing O’Brien’s injuries. We affirm. Because a publishesd opinion, would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b). '